FILED
                             NOT FOR PUBLICATION                            JUL 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DR. RAMAN PATEL, Ph. D.,                         No. 10-56699

               Plaintiff - Appellant,            D.C. No. 8:10-cv-00449-AG-AN

  v.
                                                 MEMORANDUM *
ANAHEIM HOUSING AUTHORITY
(AHA),

               Defendant - Appellee,

GRACE STEPTER, Dir. of the AHA, in
her official capacity,

                Defendant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted June 28, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Raman Patel appeals pro se from the district court’s judgment, following its

bench trial, in his 42 U.S.C. § 1983 action alleging that the Anaheim Housing

Authority (“AHA”) terminated his assistance under the Section 8 Tenant Based

Housing Choice Voucher Program (“Section 8”) without offering reasonable

accommodation for his medical disabilities. We have jurisdiction under 28 U.S.C.

§ 1291. We review the district court’s findings of fact for clear error and its

conclusions of law de novo. United States v. Bell, 602 F.3d 1074, 1079 (9th Cir.

2010). We may affirm on any ground supported by the record. Atel Fin. Corp. v.

Quaker Coal Co., 321 F.3d 924, 926 (9th Cir. 2003) (per curiam). We affirm.

      Judgment for defendants was proper as to Patel’s claims regarding the merits

of the AHA’s decision to terminate his assistance because Patel is precluded under

the doctrine of exhaustion of judicial remedies from re-litigating the merits in

federal court. See Skysign Int’l, Inc. v. City of Honolulu, 276 F.3d 1109, 1115 (9th

Cir. 2002) (federal courts accord state administrative adjudications the same

preclusive effect they would have in state court); Runyon v. Bd. of Trs. of Cal.

State Univ., 229 P.3d 985, 994 (Cal. 2010) (“Generally speaking, if a complainant

fails to overturn an adverse administrative decision by writ of mandate, and if the

administrative proceeding possessed the requisite judicial character, the




                                           2                                      10-56699
administrative decision is binding in a later civil action brought in superior court.”

(internal quotation marks and citations omitted)).

      Judgment for defendants was also proper as to Patel’s due process claims

because the AHA hearing officer was not required to directly address every piece

of evidence presented and, thus, did not violate Patel’s due process rights by failing

to do so. See 24 C.F.R. § 982.555(e)(6) (the written decision of a hearing officer

reviewing the determination to terminate Section 8 benefits need only “briefly”

state the reasons for the decision); see also Howard ex rel. Wolff v. Barnhart, 341

F.3d 1006, 1012 (9th Cir. 2003) (an administrative law judge need not discuss all

evidence introduced).

      Patel’s remaining contentions are unpersuasive.

      Patel’s motion to expedite review of this case is denied as moot.

      AFFIRMED.




                                           3                                    10-56699